The opinion of the Court was delivered by
Moses, C. J.
It is not necessary to consider whether the understanding and agreement of the bar, referred to' in the brief, can *13defeat the lien of the judgment of the appellant, which was created by its entry. Mr. Hutson, in his affidavit, does not ascribe the delay on his part to the knowledge of such agreement. If he had deferred the entry of his judgment by reason of even a misapprehension of its terms, he could not avail himself of its benefits, because, in fact, he did not come within its provisions as to the time to which it was to extend. He did not offer his judgment to the Clerk for entry until March 22, 1867.
In his affidavit he disclaims all knowledge of the said agreement, and therefore stood, so far as he was concerned, as if none had existed. His condition was, in fact, better than that of the attorney of the respondent, who may have felt himself bound by professional honor to regard the understanding to which he was a party. Mr. Hutson excuses himself for the delay by an impression “that the usage was for the judgments carried to the Clerk at any time within thirty days to be entered by him as of the term.” No such practice, even if it had been proved to exist among the Richland bar, could override the law, which gave the lien to the judgment first entered up, without priority as to the order of time where two or more were entered on the same day. The fact that the order for judgment in the two cases were taken at the same term does not change the rights of the parties. The lien is only created by the entry itself. The interlocutory order for judgment created in neither case any lien on the land of the defendant Reese. It conferred on the respective plaintiffs the right to enter a binding judgment at any time after the adjournment of the Court until the next term without leave, but in themselves established no lien. — 10th Rule of Court, then of force; Dibble vs. Taylor, 2 Sp., 211; McIntosh vs. Wright, Rich. Eq. Cases, 385.
The motion is granted, and the order of the Circuit Court set aside.
Wright, A. J., and Willard, A. J., concurred.